Title: To James Madison from William Charles Coles Claiborne, 4 December 1806
From: Claiborne, William Charles Coles
To: Madison, James



Private
Secy. of State.
N. O. December 4th 1806.

You will perceive my Dear Sir, the delicacy of the Communication inclosed, and I beg that it may not be made public, unless it should be deemed essential to the public’ safety, which must supersed every private consideration.
When a full account of this unprincipled Combination, shall be made public, General Wilkinson will be greatly obnoxious to the associates; but his fidelity to his Country, cannot fail to be justly appreciated by the good and virtuous.  Perhaps a speedy disclosure might endanger the personal safety of the General, I wish it may be avoided.

Signed Wm. C. C. Claiborne

